UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7849



CORNELIUS TUCKER, JR.,

                                             Petitioner - Appellant,

          versus


GEORGE CURRIE, Superintendent,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-01-796-5-BO)


Submitted:   March 14, 2002                 Decided:   March 22, 2002


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Cornelius Tucker, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Cornelius Tucker, Jr., appeals the district court’s order

dismissing his habeas petition under 28 U.S.C. § 2254 (West Supp.

2001), pursuant to a valid pre-filing injunction. We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we deny a certificate of appealability and

dismiss on the reasoning of the district court.      See Tucker v.

Currie, No. CA-01-796-5-BO (E.D.N.C. Oct. 19, 2001).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2